Title: James Madison to Isaac A. Coles, 3 October 1834
From: Madison, James
To: Coles, Isaac A.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Oct. 3d. 1834.
                            
                        
                        
                        J. Madison with his best respects to Col: Coles, requests the favor of him to have the enclosed delivered to
                            his brother, if in the neighbourhood. Should he have left it, and be out of immediate reach, Col C. will be so obliging as
                            to return it to me, with a notice of the most expedient address for a letter to his brother.
                        [printer’s fist] The enclosed letter contains a check on the B. Bank of Virginia at Fredericksburg, for the debt of J. M. due
                            to Govr. Coles, say 2000$, and some interest. Should Col C. be authorised to receive the payment, he will please open the
                            letter and let me know what may be further requisite on my part.
                        
                            
                                
                            
                        
                    